        Case 1:18-cv-00800-DAE Document 62-1 Filed 12/22/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                               §
         Plaintiff                           §
                                             §
v.                                           §         Case No. 1:18-cv-00800-LY
                                             §
MARK WAID,                                   §
        Defendant                            §


                                            ORDER

       On this day there was presented to the Court the Stipulation of Dismissal With Prejudice

filed by Plaintiff Richard Meyer in the above-styled and numbered cause, and after consideration

of the same, the Court enters the following orders:

       IT IS ORDERED that this lawsuit is hereby DISMISSED with prejudice.

       IT IS FURTHER ORDERED that all costs and attorneys’ fees are adjudged against the

party incurring same.


SIGNED this ____ day of _______________, 2020.



                                                 ____________________________________
                                                 THE HONORABLE DAVID ALAN EZRA
                                                 UNITED STATES DISTRICT JUDGE




                                                 -4-
